Exhibit 10.116

PURCHASE AGREEMENT

PURCHASE AGREEMENT (this “Agreement”), dated as of February [●], 2018, by and
among American Outdoor Brands Corporation, a Nevada corporation with
headquarters located at 2100 Roosevelt Avenue, Springfield, Massachusetts 01104
(the “Company”), and [Investor Name] (including any other persons or entities
purchasing Purchased Notes (as defined below) hereunder for whom the undersigned
Investor holds contractual and investment authority, the “Investor”). This
Agreement, the Indenture (as defined below), the Notes, the Other Agreements (as
defined below) and each of the other agreements entered into by the parties
hereto in connection with the transactions contemplated by this Agreement are
collectively referred to herein as the “Transaction Documents”.

WHEREAS:

A.    The Company and the Investor are executing and delivering this Agreement
in reliance upon the exemption from securities registration afforded by
Section 4(a)(2) of the Securities Act of 1933, as amended (the “Securities
Act”), and Rule 506(b) of Regulation D (“Regulation D”) as promulgated by the
Securities and Exchange Commission (the “SEC”) under the Securities Act.

B.    The Investor is, as of the date hereof, a Person (as defined in
Section 2(b)) capable of effecting the Purchase (as defined below) in accordance
with the terms hereof.

C.    The Company has authorized the issuance of Senior Notes Due 2020 (as
amended or modified from time to time, collectively, the “Notes”), which shall
be issued pursuant to and by the provisions of an indenture to be dated on or
about the Closing Date (as defined below) (the “Indenture”), between the Company
and The Bank of New York Mellon Trust Company, N.A., as Trustee (the “Trustee”),
in substantially the form attached hereto as Exhibit A.

D.    Upon the terms and conditions stated in this Agreement, the Investor will
purchase for cash (the “Purchase”) the principal amount of the Notes specified
herein.

NOW, THEREFORE, in consideration of the promises and agreements herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto, intending to be
legally bound, hereby agree as follows:

 

  1.

Purchase of Notes.

 

  (a)

Purchase of the Notes.

(i)    Purchase. Subject to the satisfaction (or waiver) of the conditions set
forth in Sections 5 and 6 below, on the Closing Date (as defined below), the
Investor hereby agrees to purchase from the Company, and the Company hereby
agrees to issue and sell to the Investor, the following principal amount of the
Notes for the cash purchase price specified below:

 

Principal Amount of Notes to be Purchased:

   $        [ ●] 



--------------------------------------------------------------------------------

  

(the “Purchased Notes”)

Purchase Price for Purchased Notes:

   100% of the principal amount of the Purchased Notes ($[●]) (the
“Purchase Price”).

(ii)    Closing. The date of the closing (the “Closing”) of the Purchase shall
be on or about February 28, 2018 (or such later date as is mutually agreed to by
the Company and the Investor) (the “Closing Date”) after notification of
satisfaction (or waiver) of the conditions to the Closing set forth in Sections
5 and 6 below.

 

  (b)

Closing Deliverables. On the Closing Date the Company shall issue and deliver or
cause to be delivered to the Investor the Purchased Notes; provided, however,
that the parties acknowledge that the issuance of the Purchased Notes to the
Investor may be delayed due to procedures and mechanics within the system of the
Depository Trust Company (the “DTC”) and that such delay will not be a default
under this Agreement so long as (A) the Company is using its reasonable best
efforts to effect the issuance of one or more global notes representing the
Purchased Notes, (B) such delay is no longer than three business days, and
(C) interest shall accrue on such Purchased Notes from the date of the
Indenture. Substantially simultaneously with the Closing, the Company shall
issue an aggregate principal amount of Notes that, together with notes issued to
Other Investors (as defined below), is not less than $75,000,000.

 

  (c)

Sale of Additional Notes. Substantially simultaneously with the Closing, the
Company may issue additional Notes pursuant to one or more agreements (the
“Other Agreements”), subject to the terms of the Indenture, with one or more
other investors (the “Other Investors”), so long as the purchase price for any
such additional Notes is not less than $1,000 per $1,000 principal amount of
Notes.

 

  2.

Investor’s Representations and Warranties.

The Investor hereby makes the following representations and warranties, each of
which is and shall be true and correct on the date hereof and on the Closing
Date, to the Company:

 

  (a)

Organization and Authorization. To the extent the Investor is not an individual
or natural person, the Investor is duly and validly existing under the
jurisdiction of its organization and is qualified to do business in the
jurisdiction specified below its address on Exhibit C. If the Investor that is
signatory hereto is executing this Agreement or the other Transaction Documents
to which it is a party to effect the purchase of the Purchased Notes by one or
more other persons or entities, (a) such signatory Investor has all requisite
discretionary authority to enter into this Agreement and such other

 

2



--------------------------------------------------------------------------------

 

Transaction Documents on behalf of, and bind, each such other person or entity
that is purchasing Purchased Notes; (b) Exhibit C hereto is a true, correct and
complete list of (i) the name of each party acquiring (as beneficial owner)
Purchased Notes hereunder, (ii) the principal amount of Purchased Notes being
acquired by such Investor and (iii) the DTC Participant name of, DTC Participant
contact name for, and DTC Participation number of such Investor.

 

  (b)

No Public Sale or Distribution. The Investor is acquiring the Purchased Notes
for its own account and not with a view towards, or for resale in connection
with, the public sale or distribution thereof, except pursuant to sales
registered or exempted under the Securities Act; provided, however, that by
making the representations herein, the Investor does not agree to hold any of
the Purchased Notes for any minimum or other specific term and reserves the
right to dispose of the Purchased Notes at any time in accordance with or
pursuant to a registration statement or an exemption under the Securities Act.
The Investor is acquiring the Purchased Notes hereunder in the ordinary course
of its business. The Investor does not presently have any agreement or
understanding, directly or indirectly, with any Person to distribute any of the
Purchased Notes. The Investor understands that no public market exists for the
Notes, and that there is no likelihood that a public market will ever develop
for the Notes. As used in this Agreement, “Person” means an individual, a
limited liability company, a partnership, a joint venture, a corporation, a
trust, an unincorporated organization, and a government or any department or
agency thereof.

 

  (c)

Accredited Investor Status. The Investor is an “accredited investor” as that
term is defined in Rule 501(a) of Regulation D and a “qualified institutional
buyer” within the meaning of Rule 144A under the Securities Act.

 

  (d)

No Affiliate Status. The Investor is not, and has not been during the
consecutive three month period preceding the date hereof, a director, officer or
“affiliate” within the meaning of Rule 144 promulgated under the Securities Act
of the Company.

 

  (e)

Investment Experience. The Investor understands that the acquisition of the
Purchased Notes involves substantial risk. The Investor has experience as an
investor in this type of securities and acknowledges that the Investor is able
to fend for itself, can bear the economic risk of its investment in the
Purchased Notes and has such knowledge and experience in financial or business
matters that the Investor is capable of evaluating the merits and risks of this
investment in the Purchased Notes and protecting its own interests in connection
with this investment.

 

  (f)

Reliance on Exemptions. The Investor understands that the Notes are being
offered and sold to it in reliance on specific exemptions from the registration
requirements of United States federal and state securities laws and that the
Company is relying in part upon the truth and accuracy of, and the Investor’s

 

3



--------------------------------------------------------------------------------

 

compliance with, the representations, warranties, agreements, acknowledgments,
and understandings of the Investor set forth herein in order to determine the
availability of such exemptions and the eligibility of the Investor to acquire
the Notes.

 

  (g)

Information. The Investor and its advisors, if any, have been furnished with all
materials relating to the business, finances, and operations of the Company and
materials relating to the offer and the cash purchase of the Notes that the
Investor considers necessary or appropriate to make an informed investment
decision with respect to the Purchase under this Agreement and that have been
requested by the Investor, and has had the opportunity to review the Company’s
filings with the SEC, including, without limitation, all filings made pursuant
to the Securities Exchange Act of 1934, as amended (the “Exchange Act”). The
Investor and its advisors, if any, have been afforded the opportunity to ask
questions of the Company. Neither such inquiries nor any other due diligence
investigations conducted by the Investor or its advisors, if any, or its
representatives shall modify, amend, or affect the Investor’s right to rely on
the Company’s representations and warranties contained herein. The Investor
understands that its investment in the Notes involves a high degree of risk. The
Investor has sought such accounting, legal, and tax advice that it has
considered necessary to make an informed investment decision with respect to the
cash purchase of the Notes.

 

  (h)

Non-Reliance. No offering circular or prospectus will be provided to the
Investor or prepared in connection with the Purchase, and the Company will not
be providing the Investor with any other material regarding the Notes or the
Company prepared by the Company or any other person. The Investor has not
relied, and may not rely, on any investigation that the Company or any person
acting on the Company’s behalf may conduct or have conducted with respect to the
Notes or the Company; neither the Company nor any person acting on the Company’s
behalf has made any representations to the Investor, express or implied, with
respect thereto; and the Investor will make its own investment decision
regarding the Purchase based on its own knowledge (and information it may have
or that is publicly available) with respect to the Company and the Notes.

 

  (i)

No Governmental Review. The Investor understands that no U.S. federal or state
agency or any other government or governmental agency has passed on or made any
recommendation or endorsement of the Notes or the fairness or suitability of the
investment in the Notes nor have such authorities passed upon or endorsed the
merits of the offering of the Notes.

 

  (j)

Validity; Enforcement. This Agreement has been duly and validly authorized,
executed, and delivered on behalf of the Investor and shall constitute the
legal, valid, and binding obligations of the Investor enforceable against the
Investor in accordance with its respective terms, except as such enforceability
may be limited by general principles of equity or to applicable

 

4



--------------------------------------------------------------------------------

 

bankruptcy, insolvency, reorganization, moratorium, liquidation, and other
similar laws relating to, or affecting generally, the enforcement of applicable
creditors’ rights and remedies.

 

  (k)

No Conflicts. The execution, delivery, and performance by the Investor of this
Agreement and the consummation by the Investor of the transactions contemplated
hereby will not (i) result in a violation of the organizational documents of the
Investor or (ii) conflict with, or constitute a default (or an event which with
notice or lapse of time or both would become a default) under, or give to others
any rights of termination, amendment, acceleration, or cancellation of, any
agreement, indenture, or instrument to which the Investor is a party, or
(iii) result in a violation of any law, rule, regulation, order, judgment, or
decree (including federal and state securities laws) applicable to the Investor,
except in the case of clauses (ii) and (iii) above, for such conflicts,
defaults, rights, or violations that would not, individually or in the
aggregate, reasonably be expected to have a material adverse effect on the
ability of the Investor to perform its obligations hereunder.

 

  (l)

Consents. All consents, approvals, orders and authorizations required on the
part of the Investor in connection with the execution, delivery or performance
of this Agreement and the consummation of the transactions contemplated herein
have been obtained and will be effective as of the Closing Date.

 

  (m)

Residency. The Investor is a resident of that jurisdiction specified below its
address on Exhibit C.

 

  (n)

Certain Trading Activities. The Investor has not directly or indirectly engaged
in any purchase, sale, or Short Sales (as defined below) involving the Company’s
securities since the time that the Investor was first contacted by the Company
with respect to the transactions contemplated hereby. “Short Sales” means all
“short sales” as defined in Rule 200 promulgated under Regulation SHO under the
Exchange Act and all types of direct and indirect stock pledges, forward sales
contracts, puts, options, calls, short sales, swaps and similar arrangements
(including on a total return basis), and sales and other transactions through
non-U.S. broker dealers or foreign brokers. Notwithstanding the foregoing, in
the case of an Investor that is a multi-managed investment vehicle whereby
separate portfolio managers manage separate portions of the Investor’s assets
and the portfolio managers have no direct knowledge of the investment decisions
made by the portfolio managers managing other portions of the Investor’s assets,
the representation set forth above shall only apply with respect to the portion
of assets managed by the portfolio manager that had or has knowledge of the
transactions contemplated herein.

 

  (o)

Purchase Not on the Basis of any General Solicitation. The Investor agrees that
it and each of its affiliates is not purchasing any of the Notes on the basis of
any general solicitation or general advertising within the meaning of Rule
502(c) of the Securities Act, including, but not limited to (i) any

 

5



--------------------------------------------------------------------------------

 

advertisement, article, notice or other communication published in any
newspaper, magazine or similar media or broadcast over television or radio, or
(ii) any seminar or meeting whose attendees have been invited by any general
solicitation or general advertising.

 

  3.

Representations and Warranties of the Company.

The Company hereby makes the following representations and warranties, each of
which is and shall be true and correct on the date hereof and on the Closing
Date:

 

  (a)

Incorporation. The Company is a corporation duly organized, validly existing and
in good standing under the laws of the state of Nevada and is qualified to do
business in each jurisdiction in which the character of its properties or the
nature of its business requires such qualification, except where the failure to
so qualify would not reasonably be expected to have a material adverse effect.
The Company has the requisite corporate power and authority to carry on its
business as now conducted.

 

  (b)

Subsidiaries. Each Subsidiary (as defined below) that is a corporation has been
duly incorporated, is validly existing as a corporation in good standing under
the laws of the jurisdiction of its incorporation, has the corporate power and
authority to own its properties and to conduct its business and is duly
registered, qualified and authorized to transact business and is in good
standing in each jurisdiction in which the conduct of its business or the nature
of its properties requires such registration, qualification or authorization,
except where such failure to so qualify or register would not be reasonably be
expected to have a material adverse effect on the Company.

 

  (c)

Authorization; Enforcement; Validity. The Company has the requisite corporate
power and authority to enter into and perform its obligations under the
Transaction Documents, to issue the Notes in accordance with the terms hereof
and thereof. The execution and delivery of the Transaction Documents by the
Company and the consummation by the Company of the transactions contemplated
thereby, including, without limitation, the issuance of the Notes, have been
duly authorized by the Company’s Board of Directors and (other than the filing
with the SEC of a Form D, which filing shall be promptly made by the Company and
in any case within 15 days of the initial sale of the Notes) no further filing,
consent, or authorization is required by the Company, its Board of Directors, or
its stockholders. This Agreement and the other Transaction Documents have been
duly executed and delivered by the Company, and constitute the legal, valid, and
binding obligations of the Company, enforceable against the Company in
accordance with their respective terms, except as such enforceability may be
limited by general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation, or similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies.

 

6



--------------------------------------------------------------------------------

  (d)

Valid Issuance. The Purchased Notes have been duly authorized and, when executed
by the Company and authenticated by the Trustee in accordance with the terms of
the Indenture and delivered to and acquired by the Investor in accordance with
the terms of this Agreement, will constitute the valid and legally binding
obligations of the Company entitled to the benefits provided by the Indenture
under which such Purchased Notes are to be issued. The issuance of the Purchased
Notes will not be subject to any preemptive, participation, rights of first
refusal and other similar rights.

 

  (e)

SEC Documents; Financial Statements. During the two years up to and including
the date hereof, the Company has filed all reports, schedules, forms,
statements, and other documents required to be filed by it with the SEC pursuant
to the reporting requirements of the Exchange Act (all of the foregoing filed
prior to the date hereof and all exhibits included therein and financial
statements, notes, and schedules thereto and documents incorporated by reference
therein being hereinafter referred to as the “SEC Documents”). The Company has
delivered to the Investor or its respective representatives true, correct, and
complete copies of each of the SEC Documents not available on the EDGAR system.
As of their respective dates, the SEC Documents complied in all material
respects with the requirements of the Exchange Act and the rules and regulations
of the SEC promulgated thereunder applicable to the SEC Documents, and none of
the SEC Documents, at the time they were filed with the SEC, contained any
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading. As of
their respective dates, the financial statements of the Company included in the
SEC Documents complied as to form in all material respects with applicable
accounting requirements and the published rules and regulations of the SEC with
respect thereto. Such financial statements have been prepared in accordance with
generally accepted accounting principles, consistently applied, during the
periods involved (except (i) as may be otherwise indicated in such financial
statements or the notes thereto, or (ii) in the case of unaudited interim
statements, to the extent they may exclude footnotes or may be condensed or
summary statements) and fairly present in all material respects the financial
position of the Company as of the dates thereof and the results of its
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end audit adjustments). No other
information provided by or on behalf of the Company to the Investor that is not
included in the SEC Documents, including, without limitation, information
referred to in Section 2(g) of this Agreement, contains any untrue statement of
a material fact or omits to state any material fact necessary in order to make
the statements therein, in the light of the circumstance under which they are or
were made, not misleading.

 

  (f)

Disclosure. The Company confirms that neither it nor any other Person acting on
its behalf has provided the Investor or its agents or counsel with any

 

7



--------------------------------------------------------------------------------

 

information that constitutes or could reasonably be expected to constitute
material, nonpublic information, other than the information to be included in
the 8-K Filing (as defined in Section 4(c)) or covered by a non-disclosure
agreement. The Company understands and confirms that the Investor will rely on
the foregoing representations in effecting transactions in securities of the
Company. All disclosure provided to the Investor regarding the Company and its
“Subsidiaries” (which for purposes of this Agreement means any joint venture or
entity in which the Company, directly or indirectly, owns capital stock or holds
an equity or similar interest of 50% or more), their business, and the
transactions contemplated hereby furnished by or on behalf of the Company is
true and correct in all material respects and does not contain any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements made therein, in the light of the circumstances
under which they were made, not misleading. No event or circumstance has
occurred with respect to the Company or any of its Subsidiaries or either of
their respective businesses, properties, prospects, operations, or financial
conditions, which, under applicable law, rule, or regulation, requires public
disclosure or announcement by the Company but which has not been so publicly
announced or disclosed.

 

  (g)

No Conflict. The execution and delivery of this Agreement by the Company and the
consummation of the transactions contemplated hereby will not conflict with or
result in any violation of or default (with or without notice or lapse of time,
or both) under, or give rise to a right of termination, cancellation or
acceleration of any obligation or to a loss of a material benefit under (i) any
provision of the Amended and Restated Articles of Incorporation or Amended and
Restated By-laws of the Company or (ii) any agreement or instrument, permit,
franchise, license, judgment, order, statute, law, ordinance, rule or
regulations, applicable to the Company or its properties or assets, except, in
the case of clause (ii), as would not, individually or in the aggregate, be
reasonably expected to have a material adverse effect.

 

  (h)

No Registration. The offer and sale of the Notes in the manner contemplated by
this Agreement will be exempt from the registration requirements of the
Securities Act by reason of Section 4(a)(2) thereof, Regulation D thereunder and
Regulation S thereunder; and it is not necessary to qualify the Indenture in
respect of the Notes under the United States Trust Indenture Act of 1939, as
amended.

 

  (i)

No Bad Actor Disqualification. Neither the Company nor affiliate thereof has
engaged in conduct or is the subject of any disqualifying event under Rule 506
of Regulation D that would disqualify the Company from relying on Rule 506 of
Regulation D as an exemption from registration of the Notes under the Securities
Act.

 

8



--------------------------------------------------------------------------------

  4.

Covenants.

 

  (a)

Best Efforts. Each party shall use its respective best efforts to satisfy each
of the conditions to be satisfied by it as provided in Sections 5 and 6 of this
Agreement.

 

  (b)

Further Assurances. Each party agrees to cooperate with the other party and
their respective officers, employees, attorneys, accountants and other agents,
and, generally, do such other acts and things in good faith as may be reasonable
or appropriate to timely effectuate the intents and purposes of this Agreement
and the consummation of the transactions contemplated hereby, including, but not
limited to, taking any action to facilitate the filing any document or the
taking of any action to assist the other parties hereto in complying with the
terms of Section 4 hereof.

 

  (c)

Disclosure of Transactions and Other Material Information. As soon as
practicable and in any event on or before 4:00 p.m., New York City Time, on the
second business day following the date of this Agreement, the Company shall file
a Current Report on Form 8-K describing the material terms of the Purchase and a
generic description of the expected use of proceeds therefrom (the “8-K
Filing”). From and after the filing of the 8-K Filing with the SEC, no Investor
shall be in possession of any material, nonpublic information received from the
Company, any of its Subsidiaries, or any of its respective officers, directors,
employees, or agents, that is not disclosed in the 8-K Filing or any subsequent
press release or filing on Form 8-K with the SEC in the manner described below
or covered by a non-disclosure agreement. In the event of a breach of the
foregoing covenant by the Company, any of its Subsidiaries, or any of its or
their respective officers, directors, employees, and agents, in addition to any
other remedy provided herein or in the Transaction Documents, the Investor shall
have the right to make a public disclosure, in the form of a press release,
public advertisement, or otherwise, of such material, nonpublic information
without the prior approval by the Company, its Subsidiaries, or any of its or
their respective officers, directors, employees, or agents. No Investor shall
have any liability to the Company, its Subsidiaries, or any of its or their
respective officers, directors, employees, stockholders, or agents for any such
disclosure. Without the prior written consent of the Investor, neither the
Company nor any of its Subsidiaries or affiliates shall disclose the name of the
Investor in any filing, announcement, release, or otherwise, unless such
disclosure is required by law, regulation, or The NASDAQ Global Select Market.

 

  5.

Conditions to the Company’s Obligation to Issue.

The obligation of the Company hereunder to issue the Purchased Notes to the
Investor at the Closing is subject to the satisfaction, at or before the Closing
Date, of each of the following conditions, provided that these conditions are
for the Company’s sole benefit and may be waived by the Company at any time in
its sole discretion by providing the Investor with prior written notice thereof:

 

9



--------------------------------------------------------------------------------

  (a)

The Investor shall have executed each of the Transaction Documents to which it
is a party and delivered the same to the Company.

 

  (b)

The Investor shall have delivered to the Company the Purchase Price for the
Purchased Notes, in each case in accordance with the written instructions of the
Company.

 

  (c)

The representations and warranties of the Investor shall be true and correct in
all material respects as of the date when made and as of the Closing Date as
though made at that time (except for representations and warranties that speak
as of a specific date), and the Investor shall have performed, satisfied, and
complied in all material respects with the covenants, agreements, and conditions
required by this Agreement to be performed, satisfied, or complied with by the
Investor at or prior to the Closing Date.

 

  6.

Conditions to the Investor’s Obligation to Purchase.

The obligation of the Investor hereunder to purchase for cash, the Purchased
Notes at the Closing is subject to the satisfaction, at or before the Closing
Date, of each of the following conditions, provided that these conditions are
for the Investor’s sole benefit and may be waived by the Investor at any time in
its sole discretion by providing the Company with prior written notice thereof:

 

  (a)

The Company shall have executed and delivered to the Investor (i) each of the
Transaction Documents and (ii) the Notes (for the account of the Investor as
such Investor shall instruct) being purchased for cash by the Investor at the
Closing pursuant to this Agreement.

 

  (b)

The Company shall have delivered to the Investor a certificate of the Company,
executed by the Chief Executive Officer or Chief Financial Officer of the
Company, dated the Closing Date, to the effect that the representations and
warranties of the Company shall be true and correct in all material respects
(except for those representations and warranties that are qualified by
materiality, which shall be true and correct in all respects) as of the date
when made and as of the Closing Date as though made at that time (except for
representations and warranties that speak as of a specific date, which shall be
true and correct as of such specified date), and the Company shall have
performed, satisfied, and complied in all respects with the covenants,
agreements, and conditions required by the Transaction Documents to be
performed, satisfied, or complied with by the Company at or prior to the Closing
Date.

 

  (c)

The Company shall have delivered to the Investor a certificate of the Company,
dated the Closing Date, executed by the secretary of the Company certifying in
such capacity and on behalf of the Company (i) as to the incumbency and
signature of the officer of the Company who executed any of the Transaction
Documents; and (ii) as to the adoption of resolutions of the board of directors
of the Company which are in full force and effect on the

 

10



--------------------------------------------------------------------------------

 

Closing Date, authorizing (x) the execution and delivery of the Transaction
Documents and (y) the performance of the obligations of the Company.

 

  (d)

The Company shall have obtained Committee on Uniform Securities Identification
Procedures numbers (“CUSIP numbers”) for each of the Purchased Notes. On the
Closing Date, the Purchased Notes shall be eligible for deposit at DTC and for
DTC book-entry services.

 

  (e)

The Purchased Notes, as of the Closing Date, satisfy the requirements set forth
in Rule 144A(d)(3) under the Securities Act.

 

  (f)

The Company shall have delivered to the Investor the opinion of Greenberg
Traurig, LLP, dated as of the Closing Date, in substantially the form of Exhibit
B attached hereto.

 

  (g)

The Company shall have delivered to the Investor such other documents relating
to the transactions contemplated by this Agreement as the Investor or its
counsel may reasonably request.

 

  7.

Termination.

In the event that the Closing shall not have occurred with respect to the
Investor on or before five business days from the date hereof due to the
Company’s or the Investor’s failure to satisfy the conditions set forth in
Sections 5 and 6 above (and the nonbreaching party’s failure to waive such
unsatisfied condition(s)), the nonbreaching party shall have the option to
terminate this Agreement with respect to such breaching party at the close of
business on such date without liability of any party to any other party.

 

  8.

Miscellaneous.

 

  (a)

Governing Law; Jurisdiction; Jury Trial. All questions concerning the
construction, validity, enforcement, and interpretation of this Agreement shall
be governed by the internal laws of the state of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the state
of New York or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the state of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in the city of New York, borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action, or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action, or proceeding is brought in an inconvenient forum or that the
venue of such suit, action, or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action, or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process

 

11



--------------------------------------------------------------------------------

 

and notice thereof. Nothing contained herein shall be deemed to limit in any way
any right to serve process in any manner permitted by law. EACH PARTY HEREBY
IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY
TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR
ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

 

  (b)

Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party; provided that a signature delivered by facsimile
or other electronic transmission shall be considered due execution and shall be
binding upon the signatory thereto with the same force and effect as if the
signature were an original signature.

 

  (c)

Headings. The headings of this Agreement are for convenience of reference and
shall not form part of, or affect the interpretation of, this Agreement.

 

  (d)

Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.

 

  (e)

Entire Agreement; Amendments. This Agreement supersedes all other prior oral or
written agreements between the Investor, the Company, their affiliates, and
Persons acting on their behalf with respect to the matters discussed herein, and
this Agreement and the instruments referenced herein (other than the Other
Agreements) contain the entire understanding of the parties with respect to the
matters covered herein and therein and, except as specifically set forth herein
or therein, neither the Company nor the Investor makes any representation,
warranty, covenant, or undertaking with respect to such matters. No provision of
this Agreement may be amended other than by an instrument in writing signed by
the parties hereto. No provision hereof may be waived other than by an
instrument in writing signed by the party against whom enforcement is sought. No
consideration shall be offered or paid to any Person to amend or consent to a
waiver or modification of any provision of any of the Transaction Documents
unless the same consideration also is offered to all of the parties to the
Transaction Documents or holders of the Purchased Notes, as the case may be. The
Company has not, directly or indirectly, made any agreements with the Investor
relating to the terms or conditions of the transactions contemplated by the
Transaction Documents except as set forth in the Transaction Documents.

 

  (f)

Notices. Any notices, consents, waivers, or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered: (i) upon receipt, when delivered

 

12



--------------------------------------------------------------------------------

 

personally; (ii) upon receipt, when sent by facsimile (provided that
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party); or (iii) one business day after deposit with
an overnight courier service, in each case properly addressed to the party to
receive the same. The addresses and facsimile numbers for such communications
shall be:

If to the Company:

American Outdoor Brands Corporation

2100 Roosevelt Avenue

Springfield, Massachusetts 01104

Telephone:    (413) 747-3302

Facsimile:     (413) 739-8528

Attention:      P. James Debney

Copy to:

Greenberg Traurig, LLP

2375 East Camelback Rd., Ste. 700

Phoenix, AZ 85016

Telephone:    (602) 445-8302

Facsimile:     (602) 445-8100

Attention:      Robert S. Kant, Esq. and Katherine A. Beck, Esq.

If to the Investor, to its address and facsimile number set forth on Exhibit C
with copies to the Investor’s representatives as set forth on Exhibit C or to
such other address and/or facsimile number and/or to the attention of such other
Person as the recipient party has specified by written notice given to each
other party five days prior to the effectiveness of such change. Written
confirmation of receipt (A) given by the recipient of such notice, consent,
waiver, or other communication, (B) mechanically or electronically generated by
the sender’s facsimile machine containing the time, date, recipient facsimile
number, and an image of the first page of such transmission, or (C) provided by
an overnight courier service shall be rebuttable evidence of personal service,
receipt by facsimile or receipt from an overnight courier service in accordance
with clause (i), (ii), or (iii) above, respectively.

 

  (g)

Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns,
except that no party may assign this Agreement or any rights or obligations
hereunder without the prior written consent of the other parties hereto.

 

  (h)

No Third Party Beneficiaries. Unless otherwise expressly set forth herein, this
Agreement is intended for the benefit of the parties hereto and their respective
permitted successors and assigns, and is not for the benefit of, nor may any
provision hereof be enforced by, any other Person.

 

13



--------------------------------------------------------------------------------

  (i)

Survival. Unless this Agreement is terminated under Section 7, the
representations and warranties of the Company and the Investor contained in
Sections 2 and 3 and the agreements and covenants set forth in Sections 4 and 8
shall survive the Closing and the delivery and execution of the Purchased Notes,
as applicable. The Investor shall be responsible only for its own
representations, warranties, agreements, and covenants hereunder.

 

  (j)

Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments, and documents, as any other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

 

  (k)

No Strict Construction. The language used in this Agreement will be deemed to be
the language chosen by the parties to express their mutual intent, and no rules
of strict construction will be applied against any party.

 

  (l)

Remedies. The Investor shall have all rights and remedies set forth in the
Transaction Documents and all rights and remedies which the Investor has been
granted at any time under any other agreement or contract and all of the rights
which the Investor has under any law. Any Person having any rights under any
provision of this Agreement shall be entitled to enforce such rights
specifically (without posting a bond or other security), to recover damages by
reason of any breach of any provision of this Agreement and to exercise all
other rights granted by law. Furthermore, the Company recognizes that in the
event that it fails to perform, observe, or discharge any or all of its
obligations under the Transaction Documents, any remedy at law may prove to be
inadequate relief to the Investor. The Company therefore agrees that the
Investor shall be entitled to seek temporary and permanent injunctive relief in
any such case without the necessity of proving actual damages and without
posting a bond or other security.

 

  (m)

Costs and Expenses. The Investor and the Company shall each pay its own
respective costs and expenses incurred in connection with the negotiation,
preparation, execution and performance of this Agreement, including, but not
limited to, attorneys’ fees.

[Signature Pages Follow]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Investor and the Company have caused their respective
signature page to this Purchase Agreement to be duly executed as of the date
first written above.

 

COMPANY:

AMERICAN OUTDOOR BRANDS CORPORATION

By:

 

                                                                 
                               

 

Name:

 

Title:

 

Signature Page to Purchase Agreement



--------------------------------------------------------------------------------

HOLDER:

[INVESTOR]

By:

 

                                                                 
                               

 

Name:

 

Title:

 

Signature Page to Purchase Agreement



--------------------------------------------------------------------------------

INDEX OF EXHIBITS

 

Exhibit A    Indenture Exhibit B    Form of Company Counsel Opinion Exhibit C   
Purchasing Beneficial Owners



--------------------------------------------------------------------------------

EXHIBIT A

Indenture

[Attached under separate cover]



--------------------------------------------------------------------------------

EXHIBIT B

Form of Company Counsel Opinion

[Attached under separate cover]



--------------------------------------------------------------------------------

EXHIBIT C

Purchasing Beneficial Owners

 

Name and Address of

Beneficial Owner        

   DTC
Participant
Contact Name
and Phone
Number      DTC
Participant #      Principal Amount of
Purchased Notes
(CUSIP [    ])                                               